DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed on February 17, 2021, with respect to the rejections of claims 1, 6, and 7 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2009/0243522 A1 to Suhama et al. 
Applicant’s arguments, see pages 8-10, filed on February 17, 2021, with respect to the rejections of claims 2-5 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2009/0243522 A1 to Suhama et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,629,844 to Griffith et al. in view of U.S. Patent Application Publication No. 2009/0243522 A1 to Suhama et al. 
Griffith et al. clearly teaches an induction heater having an alternating current conductor, comprising: 
a heat generation apparatus (see Figure 2) configured to generate heat from electric power; and 
a heat storage device (see Figure 2) configured to store the heat generated by the heat generation apparatus; 
the heat generation apparatus including: 
an electric motor (21) connected to an electric power system and rotated by surplus electric power received from the electric power system; and 
a heat generator (28) having: 
a rotary unit (22) rotated by the electric motor; and 

However, it fails to disclose a control unit configured to control the electric motor by receiving an operation command from an electric power monitoring system when the surplus electric power is generated. 
Suhama et al. discloses a motor drive system, comprising: 
a control unit (50) configured to control the electric motor by receiving an operation command from an electric power monitoring system when the surplus electric power is generated (see claim 9). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the control unit disclosed by Suhama et al. on the induction heater disclosed by Griffith et al., for the purpose of stabilizing the power flow within the system. 
With regards to claim 6, Griffith et al. discloses the heat generator having the heat generating unit fixed. 
With regards to claim 7, Griffith et al. discloses the heat generator having the heat generating unit disposed outside the rotary unit. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,629,844 to Griffith et al. in view of U.S. Patent Application Publication No. 2009/0243522 A1 to Suhama et al. as applied to claims 1, 6, and 7 above, further in view of U.S. Patent Application Publication No. 2002/0101119 A1 to Eisenhaure et al. 
Griffith et al. in view of Suhama et al. discloses an induction heater having an alternating current conductor as described above (see paragraph 7), wherein the heat generator is coupled to a rotation shaft of the electric motor. 
However, it fails to disclose the electric motor being a synchronous motor or an induction motor. 
Eisenhaure et al. discloses an uninterruptible power supply system, comprising: 
electric motor being a synchronous motor (see Figures 3 and 5) or an induction motor (10; see paragraph [0041]). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the synchronous motor or induction motor disclosed by Eisenhaure et al. on the induction heater disclosed by Griffith et al. in view of Suhama et al., for the purpose of utilizing an electric machine that can act as a motor and as a generator. 
With regards to claim 3, Eisenhaure et al. discloses the electric motor being an induction motor (10; see paragraph [0041]), and Griffith et al. discloses the electric motor per se also serves as the heat generator. 
With regards to claim 4, Eisenhaure et al. discloses the induction motor being a wound-rotor induction motor (see paragraphs [0061]-[0063]). 
With regards to claim 5, Eisenhaure et al. discloses a flywheel (80) on a rotational shaft of the electric motor (see Figure 1). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,629,844 to Griffith et al. in view of U.S. Patent Application Publications No. 2009/0243522 A1 to Suhama et al. and No. 2002/0101119 A1 to Eisenhaure et al. as applied to s 2-5 above, and further in view of U.S. Patent Application Publication No. 2012/0193924 A1 to Okazaki. 
Griffith et al. in view of Suhama et al. and Eisenhaure et al. disclose an induction heater having an alternating current conductor as described above (see paragraph 10). 
However, it fails to disclose the heat generator including a superconducting coil, wherein the superconducting coil causes the heat generating unit to cause electromagnetic induction. 
Okazaki discloses an electric power generation system, comprising: 
a heat generator (see Figure 2) that includes a superconducting coil (45, 46), wherein the superconducting coil causes the heat generating unit to cause electromagnetic induction. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the superconducting coil disclosed by Okazaki on the induction heater disclosed by Griffith et al. in view of Suhama et al. and Eisenhaure et al., for the purpose of increasing the heat generation capacity of the system. 
With regards to claim 9, Okazaki discloses an electric power generation apparatus (60) configured to generate electric power using heat stored in a heat storage device (50). 
Allowable Subject Matter
Claims 10-14 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a system enabling stable utilization of variable electric power as recited by independent claim 10, comprising: 
a switch configured to connect the electric power generation apparatus to a second electric power system. 
Dependent claims 11-14 are considered allowable due to their respective dependence on allowed independent claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        February 23, 2021